


110 HR 5300 IH: To extend the temporary suspension of duty on certain

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5300
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. LaHood introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  cores used in remanufacture.
	
	
		1.Certain cores used in
			 remanufacture
			(a)In
			 generalHeadings 9902.25.30, 9902.25.31, and 9902.25.32 of the
			 Harmonized Tariff Schedule of the United States are each amended by striking
			 the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
